      Case 1:20-cv-03677-LGS-KHP Document 218
                                          215 Filed 02/24/21
                                                    02/23/21 Page 1 of 2




Aarti Reddy                                                                                      Via02/24/2021
                                                                                                     CM/ECF
T: +1 415 693 2103
areddy@cooley.com



Feburary 23, 2021

Hon. Katharine H. Parker
Daniel Patrick Moynihan United States Courthouse 500 Pearl St.
New York, NY 10007
                                                                                                      02/24/2021
Re: Nichols et al. v. Noom Inc., Case No. 20-cv-3677 (LGS) (KHP)

Dear Judge Parker:


Defendants Noom, Inc. and Artem Petakov (“Noom”) and Plaintiffs and the proposed class
(together, the “Parties”) write pursuant to the Court’s Individual Practices in Civil Cases Rule I.f,
to request an extension of time as to Noom’s Opposition to Plaintiffs’ “extenuating circumstances”
letter motion and the Parties’ briefing as to Noom’s Zendesk and Uservoice sampling protocol.
The Parties have not previously requested to extend these deadlines.

First, the Parties request that Noom be permitted a six-day extension, until March 2, 2021, to
respond to Plaintiffs’ “extenuating circumstances” motion to request clarification of the Court’s
order regarding production of embedded hyperlinks. Plaintiffs filed their letter after close of
business on February 19, 2021, (ECF No. 214), and absent an extension of time, Noom’s response
would otherwise be due on February 24, 2021.

Noom respectfully submits that it needs additional time to prepare its response because it was not
previously aware that Plaintiffs would be filing this motion and Noom must attend to other
immediate discovery obligations in this case. Plaintiffs do not oppose Noom’s request.

Second, the Parties request that Plaintiffs be permitted an eight-day extension, until March 5, 2021,
to file any motion to compel regarding Noom’s sampling from Zendesk and UserVoice tickets.
Consistent with what the Court previously ordered (ECF No. 195), Noom would be permitted two
weeks for its response, i.e., until March 19, 2021. Absent an extension, Plaintiffs’ motion to
compel would be due on February 25, 2021 and Noom’s opposition would be due on March 11,
2021. (ECF No. 195.)

The Parties respectfully submit that Plaintiffs need additional time to file any motion to compel
since the Parties are still engaged in meet and confer discussions that may narrow the issues in
dispute or render further motion practice unnecessary.

Respectfully submitted,


                       Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                    t: (415) 693-2000 f: (415) 693-2222 cooley.com
      Case 1:20-cv-03677-LGS-KHP Document 218
                                          215 Filed 02/24/21
                                                    02/23/21 Page 2 of 2




Hon. Katharine H. Parker
Feburary 23, 2021
Page Two

/s/ Aarti Reddy
Aarti Reddy
Counsel for Defendants Noom, Inc. and Artem Petakov

/s/ J. Burkett McInturff
J. Burkett McInturff
Counsel for Plaintiffs and the Proposed Class




                       Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                    t: (415) 693-2000 f: (415) 693-2222 cooley.com
